DETAILED ACTION
Drawings
The drawings are objected to because element 173, as depicted in figure 1A, should be labeled as “17-3”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16 and 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-20 of U.S. Patent No. 11,011,540.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 of U.S. Patent No. 11,011,540 teach the entire claimed structures, as recited in respective claims 16 and 18-36 of the present application.  For example, independent claims 16, 23 and 32 of the present application are not patentably distinct from dependent claim 4 (which depends on claims 1-3) of U.S. Patent No. 11,011,540, except explicitly stating the formation of the memory portions in a U shape, “memory portions partially surrounding”, and “a blocking layer”, respectively.   However, the formation of the memory portions in a U shape (as recited in claim 16), “memory portions partially surrounding” (as recited in claims 23 and 32) and “a blocking layer” (as recited in claim 32) are not patentably distinct from the recitation wherein the memory portions are formed in lateral and vertical directions and the recitation of using a composite layer, respectively.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of ”the gate-to-gate dielectric“, as recited in claim 32, is unclear as to the structural relationship between said gate-to-gate dielectric and the claimed memory device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-35, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (10,431,591) in view of Zhang et al. (2016/0086972), Kamigaichi (2016/0071871) and Tsutsumi et al. (2016/0163728).
Regarding claim 23, Goda et al. teach in figure 1 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a plurality of conductor layers 28, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 26, 42, 44, 46 above the respective conductive layer and a second gate-to-gate dielectric (another 26, 42, 44, 46) below the respective conductive layer, 
each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers and a gap 45 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate; 
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises a memory layer 44, 
the memory layer 44 comprising a plurality of memory portions (also of memory cells 30, 36) each partially surrounding a bottom of a respective conductor layer 28, 
each of the plurality of memory portions being disconnected from one another, 
wherein, in the vertical direction, an upper end of each of the memory portions is above a lower one of the composite layers of the first gate-to-gate dielectric layer and a 
Goda et al. do not teach a gap being an airgap and do not teach a source structure extending from the top surface of the stack structure to the substrate.
Zhang et al. in figure 5I and related text a stack structure comprising a plurality of conductor layers, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 503a, 535, 503b above the respective conductive layer and a second gate-to-gate dielectric (another 503a, 535, 503b) below the respective conductive layer, wherein each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers 503a, 503b and an airgap 535 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate 100.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate.Zhang et al., Kamigaichi, Tsutsumi et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top 
In the combined device, forming the source structure extending from the top surface of the stack structure to the substrate provides easier connection from the transistors of the structure to external connections which are required to operate the device.

Regarding claim 24, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer to comprise at least a sub-layer of silicon oxynitride in prior art’s device in order to provide better protection to the memory cells by using well-known insulating material.

Regarding claim 25, Goda et al. teach in figure 1 and related text that lower one of the composite layers of the first gate-to-gate dielectric layer cover a top surface of the respective conductive layer, and the upper one of the composite layers of the second gate-to-gate dielectric layer cover a bottom surface of the respective conductor layer.  In the combined device, each of the lower one of the composite layers of the first gate-to-gate dielectric layer and the upper one of the composite layers of the second gate-to-

Regarding claim 26, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form each of the lower one of the composite layers of the first gate-to-gate dielectric layer and the upper one of the composite layers of the second gate-to-gate dielectric layer comprises alternatingly arranged a plurality of sub-layers of silicon oxide and a plurality of sub-layers of silicon oxynitride, in prior art’s device in order to provide better protection to the memory cells by using well-known insulating materials.

Regarding claim 27, Goda et al. teach in figure 1 and related text that the plurality of memory portions each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion forming a U shape.

Regarding claim 28, Goda et al. teach in figure 1 and related text that along a radial direction from a sidewall of the channel structure to a center of the channel structure, the channel structure comprises a blocking layer, the plurality of memory portions adjacent to the blocking layer, a tunneling layer adjacent to the plurality of memory portions, a semiconductor layer adjacent to the tunneling layer, and a dielectric core adjacent to the semiconductor layer.



Regarding claim 30, in the combined device, each of the memory portions is in contact with the airgaps of the respective first gate-to-gate dielectric layer and the respective second gate-to-gate dielectric layer.

Regarding claim 31, in the combined device, the plurality of memory portions each comprises a pair of lateral portions that are each in contact with the airgaps of the respective first gate-to-gate dielectric layer and the respective second gate-to-gate dielectric layer.

Regarding claim 32, Goda et al. teach in figure 1 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a first conductor layer 28 and a second conductor layer (another 28 layer), the first conductor layer and the second conductor layer being insulated from each other by a gate-to-gate dielectric layer 26, 42, 44, 46, the gate-to-gate dielectric comprising a gap 45 between the first conductor layer and the second conductor layer along a vertical direction perpendicular to a top surface of a substrate; 
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises a memory layer 44 between a blocking layer and a tunneling layer, 

Goda et al. do not teach a gap being an airgap and do not teach a source structure extending from the top surface of the stack structure to the substrate.
Zhang et al. in figure 5I and related text a stack structure comprising a plurality of conductor layers, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 503a, 535, 503b above the respective conductive layer and a second gate-to-gate dielectric (another 503a, 535, 503b) below the respective conductive layer, wherein each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers 503a, 503b and an airgap 535 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate 100.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate.Zhang et al., Kamigaichi, Tsutsumi et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.
In the combined device, forming the source structure extending from the top surface of the stack structure to the substrate provides easier connection from the transistors of the structure to external connections which are required to operate the device.

Regarding claim 33, Goda et al. teach in figure 1 and related text that the plurality of memory portions each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion forming a U shape.

Regarding claim 34, in the combined device, the plurality of memory portions each comprises a pair of lateral portions that are each in contact with the airgap. 


The combined device does not teach that the sub-layer comprises silicon oxynitride.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the sub-layer of silicon oxynitride in prior art’s device in order to provide better protection to the memory cells by using well-known insulating material.

Claims 16, 18-22, 36 and 24-26, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (2018/0219017) in view of Zhang et al. (2016/0086972), Kamigaichi (2016/0071871), Tsutsumi et al. (2016/0163728) and Sasagawa (2013/0120414).
Regarding claims 16 and 24-26, 35, Goda et al. teach in figure 1 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a plurality of conductor layers 28 each insulated from one another, 
a first composite layer 42 and/or 44, a second composite layer (another 42 and/or 44), and a gap 45, the gap being between the first composite layer and the second composite layer,
 wherein each of the first and second composite layers comprises a sub-layer between a pair of sub-layers along a vertical direction perpendicular to a top surface of a substrate, the first composite layer being adjacent to a respective conductor layer 28 
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises: 
a memory layer 44 between a blocking layer 42 and a tunneling layer 46, the memory layer 44 comprising a plurality of memory portions (also of memory cells 30, 36) each being disconnected from one another,
each of the memory portions comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion forming a U shape, each one of the plurality of memory portions partially surrounding a respective one of the plurality of conductor layers 28 and a respective first composite layer vertically and laterally.
a channel structure 44, 46, 48 extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises a memory layer 44 between a blocking layer and a tunneling layer, 
the memory layer 44 comprising a plurality of disconnected memory portions (also of memory cells 30, 36) each partially surrounding a bottom of a respective one of the first and second conductor layers 28, wherein each of the disconnected memory portions is in contact with the gap 45.

Goda et al. do not teach that the gap is an airgap and a source structure extending from the top surface of the stack structure to the substrate and do not explicitly state that 
Sasagawa teaches that each in paragraph [0090] that blocking layer 99 comprises composite layers wherein each composite layer comprises a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide.
Zhang et al. in figure 5I and related text a stack structure comprising a plurality of conductor layers, each of the plurality of conductor layers being insulated from one another by a first gate-to-gate dielectric layer 503a, 535, 503b above the respective conductive layer and a second gate-to-gate dielectric (another 503a, 535, 503b) below the respective conductive layer, wherein each of the first gate-to-gate dielectric layer and the second gate-to-gate dielectric layer comprising a pair of composite layers 503a, 503b and an airgap 535 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate 100.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate.Sasagawa, Zhang et al., Kamigaichi, Tsutsumi et al. and Goda et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goda et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top 
In the combined device, forming the source structure extending from the top surface of the stack structure to the substrate provides easier connection from the transistors of the structure to external connections which are required to operate the device.

Regarding claim 18, in the combined device, the first and second composite layers each comprises a plurality of alternatingly arranged sub-layers of silicon oxide and sub-layers of silicon oxynitride.

Regarding claim 19, Goda et al. teach in figure 1 and related text that along a radial direction from a sidewall of the channel structure to a center of the semiconductor channel, the channel structure comprises a blocking layer, the plurality of memory portions 9a, 9b over the blocking layer a tunneling layer over the plurality of memory 
Regarding claim 20, Goda et al. teach in figure 1 and related text that the first composite layer (of the gate-to-gate dielectric layer) is located between ends of the respective vertical portion of respective memory portions along the vertical direction.

Regarding claim 21, in the combined device, an end of each of the memory portions is in contact with the respective airgap.

Regarding claim 22, in the combined device, the first and second composite layers respectively cover two lateral surfaces of two adjacent conductors of the plurality of conductor layers, the two lateral surfaces being facing each other in the vertical direction; and each of the first and second composite layers comprises at least a sub-layer of silicon oxide and a sub-layer of silicon oxynitride.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References D-H are cited as being related to three-dimensional (3D) memory devices.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 










O.N.								/ORI NADAV/
3/25/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800